      Case 1:18-cv-04359-AMD-RLM Document 26 Filed 03/05/19 Page 1 of 1 PageID #: 101
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________


                    Levi Eichenstein, et al.                       )
                             Plaintiff                             )
                                v.                                 )      Case No.   1:18-cv-04359
        Experian Information Solutions, Inc. et al.                )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Levi Eichenstein, Miriam Eichenstein                                                                                .


Date:          03/05/2019                                                                   /s/ Dov Mittelman
                                                                                            Attorney’s signature


                                                                                         Dov Mittelman DM1849
                                                                                        Printed name and bar number
                                                                                           Stein Saks, PLLC
                                                                                          285 Passaic Street
                                                                                         Hackensack, NJ 07601

                                                                                                  Address

                                                                                        mittelmandov@yahoo.com
                                                                                              E-mail address

                                                                                             (201) 282-6500
                                                                                             Telephone number

                                                                                             (201) 282-6501
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
